On Petition for Rehearing.
PER CURIAM.
On the authority of Wiborg v. United States, 163 U.S. 632, 16 S.Ct. 1127, 1197, 41 L.Ed. 289, and Clyatt v. United States, 197 U.S. 207, 25 S.Ct. 429, 49 L.Ed. 726, we have examined the evidence in the record to see if it authorized conviction. It does not by direct statement or clear implication appear that all the evidence is included. But assuming it to be all, we are of opinion that a case for the jury was made out. This is clear as to one appellant. As to the other, who withdrew from the enterprise before any interstate shipments were actually made, it appears that he was the author of the plan and participated in it un til after some of the overt acts charged were done. His assertion of honest intent, *607if a sufficient defense, need not under the circumstances have been accepted as true by the jury. They were authorized to find him a party to an unlawful conspiracy at the time some of the overt acts were done.
The motion for rehearing is denied.